Case: 1:16-cv-08637 Document #: 4460-5 Filed: 03/25/21 Page 1 of 3 PageID #:295438




                  EXHIBIT D
Case: 1:16-cv-08637 Document #: 4460-5 Filed: 03/25/21 Page 2 of 3 PageID #:295439

   1055 Thomas Jefferson Street, NW
   Suite 400
   Washington, D.C. 20007
   Tel: 202 263-4300
   www.sgrlaw.com


    John P. Pennington
    Direct Tel: 202-263-4360
    Direct Fax: 202-263-4325
    jpennington@sgrlaw.com                         February 5, 2021




   VIA EMAIL
   llustrin@bilzin.com

   Lori Lustrin
   Bilzin Sumberg Baena Price & Axelrod LLP
   1450 Brickell Avenue
   23rd Floor
   Miami, FL33131

   Re:         In re Broiler Chicken Antitrust Litigation, 16-cv-08637

   Dear Lori:

           I write on behalf of all Defendants1 in response to your letter of January 19, 2021.
   Specifically, I respond to your request that Defendants search the files of the 24 custodians
   identified in your letter for documents responsive to the January 15, 2021 Restaurant DAPs’
   Requests for Production of Documents (the “Restaurant RFPs”). Although each Defendant will
   be serving formal responses to those RFPs in the normal course, we want to make clear that
   Defendants object to the Restaurant DAPs’ request to add these 24 new custodians.

           First, it is clear from your letter that Restaurant DAPs seek to use these new custodians to
   back-door into discovery regarding the stayed bid-rigging allegations. As you know, on
   September 22, 2020, Judge Durkin stayed all bid-rigging claims and further ruled that
   “[d]iscovery into bid-rigging is closed until the supply reduction and Georgia Dock claims are
   resolved.” (Dkt. 3835, Order at 6–7.) Contrary to this Order, you purport to seek to add these 24
   custodians so that you can explore broadly the documents of individuals “who have interfaced
   with Restaurant DAPs regarding Restaurant DAPs’ chicken purchases.” Tellingly, you include

               1
             Peco Foods Inc. (“Peco”), Amick Farms, LLC (“Amick”), George’s, Inc. and George’s
   Farms, Inc. (“George’s”), join with respect to any DAP that has named Peco, Amick or George’s
   as a defendant and continues to have unreleased claims and/or non-dismissed claims against those
   entities.
Case: 1:16-cv-08637 Document #: 4460-5 Filed: 03/25/21 Page 3 of 3 PageID #:295440

   Lori Lustrin
   February 5, 2021
   Page 2


   in the list of proposed custodians three individuals who have been indicted by the DOJ.
   Defendants do not agree to your improper attempt to circumvent the Court’s order staying such
   discovery.

           Second, to the extent your request does not seek to discover information related to stayed
   bid-rigging allegations, it is untimely and well beyond the proportionality given where we are in
   this case. As you know, and as mentioned on our prior meet and confer, this case was filed on
   September 2, 2016. In the more than four years since, Defendants and Plaintiffs engaged in
   extensive negotiations regarding custodians and search terms relevant to their Broiler supply and
   pricing decisions. Indeed, in granting Defendants’ Motion for a protective order on March 4,
   2020, Judge Durkin explained that “the parties reached detailed agreements regarding the scope
   of relevance, most notably with respect to time period, custodians, and search terms. These
   agreements were entered as an order of the Court on August 15, 2017, see R. 459, meaning the
   parties have been conducting discovery according to the terms of those agreements for two and a
   half years.” (Dkt. 3520, Order at 5). Defendants then performed exhaustive searches and produced
   more than 8 million documents, which the Court has characterized as “a massive number of
   documents” (Id. at 6), relating to those subjects. Those documents are available to all plaintiffs,
   including the late-filing Restaurant DAPs, who waited until the approach of the fact discovery
   deadline to file suit and then sought consolidation with the parties who had been litigating for
   years. With fewer than six months left in discovery, it is simply too late to re-litigate the list of
   custodians that all parties agreed to be relevant to broiler supply decisions.

            Finally, most, if not all, of the information sought from the new custodians is already in
   your clients’ possession. In the third paragraph of page two of your letter, you indicate that the
   list of additional Defendant custodians identifies individuals that supposedly communicated with
   the late-filing Restaurant DAPs. Since the new requests for production seek (1) pricing,
   explanations and presentations provided to the new Restaurant DAPs; (2) documents reflecting
   communications regarding pricing between Defendants and the new Restaurant DAPS; (3)
   documents reflecting communications between Defendants and the new Restaurant DAPs; (4)
   documents reflecting contract negotiations and contractual terms for sales by Defendants to
   Restaurant DAPs; and (5) documents reflecting communications between Defendants and
   Restaurant DAPs, any responsive documents that may be possessed by these individuals are likely
   already in the possession of the late-filing Restaurant DAPs.

                                                 Sincerely yours,



                                                 /s/John P. Pennington
